Citation Nr: 1820979	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for residuals of a head injury, to include cervical disc herniation and spine degeneration with radiculitis (cervical spine disability with radiculitis).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO reopened the previously denied claims of entitlement to service connected for status post head injury and a bipolar disorder, manic depression, and denied the claims on the merits.

In June 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

The issues of service connection for residuals of a head injury and an acquired psychiatric disorder have been characterized as whether new and material evidence has been received to reopen the claims for entitlement to service connection for residuals of a head injury and an acquired psychiatric disorder.  After review of the record and procedural history, the proper issues are whether new and material evidence has been received to reopen the service connection claims for residuals of a head injury and an acquired psychiatric disorder, as the record shows that the current claims are grounded upon the same factual bases that were previously denied in a September 2007 rating decision.  Moreover, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.

The claim for service connection for an acquired psychiatric disorder has been characterized as such in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of head injury.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  In a September 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

3.  Evidence received since the September 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for residuals of head injury.

4.  Evidence received since the September 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection an acquired psychiatric disorder.  

5.  The evidence is at least evenly balanced as to whether the Veteran's residual of head injury, specifically a cervical spine disability with radiculitis, is related to his in-service head injury.

6.  The evidence is at least evenly balanced as to whether the Veteran's acquired psychiatric disorder, specifically an anxiety disorder, is related to his military service.
CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's claim for entitlement to service connection for residuals of head injury is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The September 2007 rating decision that denied the Veteran's claim for entitlement to service connection for acquired psychiatric disorder is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

3.  Since the September 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Since the September 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for residual of head injury, specifically a cervical spine disability with radiculitis, are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder, specifically an anxiety disorder, are met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board is granting the benefits sought in full and thus further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

In a September 2007 rating decision, the RO denied the Veteran's original claim of service connection for residuals of a head injury, characterized by the RO as status post head injury, on the basis that there were no service treatment records (STRs) that showed a head injury.  

Additionally, in the September 2007 rating decision, the RO denied the Veteran's original claim of service connection for an acquired psychiatric disorder, characterized by the RO as a bipolar disorder, manic depression, on the basis that there were no STRs that showed treatment for a bipolar disorder, to include manic depression, or that a diagnosis of psychosis manifested to a compensable degree within one year following the Veteran's separation from service. 

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the September 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the September 2007 rating decision consisted of the Veteran's STRs and VA treatment records. 

The Board notes that the STRs did in fact reflect that the Veteran was hit in the head and was assessed with post-concussion syndrome.  Furthermore, VA treatment records included a September 2005 VA addendum psychiatry consult report that contained diagnoses of psychiatric disorders that were noted as secondary to the Veteran's in-service head injury. 

In April 2010, the Veteran submitted applications to reopen his previously denied claims of entitlement to service connection for an acquired psychiatric disorder and residuals of head injury. 

Relevant evidence received after the September 2007 rating decision includes the Veteran's statements, VA treatment records, an August 2010 traumatic brain injury (TBI) examination report, September 2010 mental disorder examination report, letters dated in June 2013 from the Veteran's private treating physician and chiropractor, and the June 2013 DRO and February 2018 Board hearing transcripts.

Importantly, in the August 2010 VA examination report, the VA examiner opined that the Veteran had a TBI during service.  Furthermore, in the June 2013 letters, the Veteran's private treating physician and chiropractor provided a positive nexus opinions between the Veteran's residuals of a head injury, diagnosed as a cervical spine disability, and his in-service head injury.  Furthermore, the September 2010 mental disorder examination report includes a current diagnosis of an acquired psychiatric disorder.  Finally, during the February 2018 Board hearing, the Veteran reported that he has experienced psychiatric symptoms, such as memory loss and behavioral problems, since service. 

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  
As to the acquired psychiatric disorder, the new reports about a continuity of symptomatology since service relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Furthermore, with respect to the residuals of a head injury, the August 2010 examiner indicated that the Veteran had a TBI during service and the private positive nexus opinions associating the Veteran's current residual of a head injury, namely a cervical spine disability, and his in-service head injury relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since September 2007 is new and material evidence, and the claims of service connection for an acquired psychiatric disorder and residuals of head injury are reopened.  Id.; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Residuals of Head Injury

The Veteran asserts that during service he had a head injury and that he currently experiences residuals of a head injury, such as neck pain, that are a result of his in-service head injury.  See, e.g., Board hearing transcript dated February 2018. 

STRs dated in November 1999 reveal that the Veteran was admitted to the emergency room following a hit to the left side of his head and shoulder while playing football and that he was diagnosed with closed head injury and post-concussion syndrome.  STRs noted that there was no loss of consciousness and physical examination of his neck showed no abnormalities.  Follow-up evaluation reports, noted in the STRs, dated in November 1999 and December 1999 document the Veteran's complaints of headaches, dizziness, confusion, difficulty concentrating, memory loss, and increased fatigue.  The neurological exam was within normal limits.  In a June 2000 STR, the treating physician noted that the Veteran had a concussion while play football and noted "neck."  The Veteran's June 2000 separation examination report reflected no abnormalities. 
In August 2010, the Veteran was afforded a VA TBI examination.  The examiner diagnosed mild TBI with daily headaches.  The August 2010 examiner found that based on clinical experience, medical literature, and the Veteran's claims file, he had a TBI during service; however, the examiner was unable to determine whether the Veteran had current residuals of TBI.  
The August 2010 examiner reasoned that within the last 7 months of the Veteran's service, there was no evidence that he continued to experience symptoms and it was not until 2005 that the Veteran was diagnosed with a mood disorder related to a head injury.  The examiner also indicated that the Veteran's treatment records do not reveal complaints of symptoms, such as headaches, that are consistent with residuals of a TBI.  The examiner found that the Veteran's current psychiatric disorder, his lack of sleep, and over the counter medications contributed to his headaches and other physical complaints.  Notably, the examiner also stated he was unable to provide an opinion without resorting to mere speculation as to whether the Veteran's cognitive symptoms are due to his mental disorders, because it is unclear whether the Veteran has residuals of TBI and that it was outside the examiner's scope to render a psychiatric diagnosis.  The examiner concluded that "[i]f records could be obtained documenting a continued problem with headaches shortly following separation then a more definitive opinion might be able to be rendered."
In a September 2010 VA neurology note, the Veteran reported that he was in a motor vehicle accident one week prior and had complaints of headaches.

In a January 2012 VA physical therapy consult, the Veteran reported that he is a martial artist and had complaints of dizziness. 
S. Fechter, D.C.,'s (the Veteran's private treating chiropractor) June 2013 private spine initial evaluation report and his and C. Roberts, M.D.,'s (the Veteran's treating physician) June 2013 letters document the Veteran's complaints of left sided neck pain and diagnosis of cervical disc herniation, stenosis, degenerative disc disease, and radiculitis based on a May 2013 magnetic resonance imaging (MRI) report.  S. Fechter, D.C., and Dr. Roberts opined that the Veteran's current cervical spine disability and cervical radiculitis are due to his 1999 in-service head injury while playing football.  S. Fechter, D.C., and Dr. Roberts reasoned that the type of cervical spine disability that the Veteran has developed occurred many years ago as such a disability is "not typically found in any 35-year old male unless there is a history of past trauma."  See S. Fechter, D.C.'s letter dated June 2013.  Moreover, Dr. Roberts also stated that the Veteran's current cervical spine symptoms that are "an extension of his service related injury" as it has worsened over time and that his cervical herniated disc caused his cervical radiculitis.  In addition, in the June 2013 private spine initial evaluation report, S. Fechter, D.C., indicated that following the Veteran's in-service injury he has had episodic radicular symptoms in his left upper and lower extremities.
In a March 2015 VA addendum opinion, a VA physician opined that the Veteran's cervical spine disability is not related to his military service.  The March 2015 VA physician acknowledged the June 2013 positive nexus opinions between the Veteran's current cervical spine disability and his military service; however, the March 2015 VA physician indicated that the Veteran's STRs do not show that he developed a "medical condition that was chronic in nature and related to the claimed issue."  The March 2015 VA physician explained that the Veteran's STRs or treatment records do not show complaints of neck pain or abnormalities noted upon examinations 2010.  The March 2015 VA physician stated that therefore, the Veteran's current cervical spine disability "would be more likely to result from a different an unrelated set of circumstances which intervened in the ensuing time period after the military separation."  The March 2015 VA physician cited to the Veteran's VA treatment records, dated in 2010 and 2012, which showed that the Veteran was in a motor vehicle accident and that he was martial artist and suggested that the Veteran's current cervical spine symptoms are due to the above events and thus his symptoms are "more recent rather than arising from service."  Furthermore, the March 2015 physician stated that there are alternative causes for the Veteran's current cervical spine disability, such as lifting activities and aging.  The physician concluded that another alternative cause for the Veteran's cervical spine disability is that the Veteran's motor vehicle accident and his participation in martial arts predisposed him to the development to his current cervical spine disability.  

During the February 2018 Board hearing, the Veteran testified that he began experiencing neck pain in 2002.

For the reasons below, service connection for residuals of a head injury; specifically a cervical spine disability with cervical radiculitis, is warranted.

The medical evidence of record demonstrates that the Veteran has current residuals of head injury, namely a cervical spine disability with cervical radiculitis.  See e.g., Dr. Roberts' letter dated June 2013.  Thus, a current disability has been established.  

As to the in-service disease or injury element, the Veteran's STRs reveal that he was hit on the left side of his head and shoulder while playing football and was diagnosed with closed head injury and post-concussion syndrome.  See STRs dated November 1999.  Moreover, the August 2010 examiner found that based on clinical experience, medical literature, and the Veteran's claims file, he had a TBI during service.  The evidence establishes that the Veteran had a head injury during service; thus, the in-service disease or injury element has been met.

As to the remaining element for service connection, a nexus between the Veteran's current residuals of a head injury, namely a cervical spine disability with cervical radiculitis, and his in-service head injury, there are conflicting opinions.  

The positive opinions of records relate the Veteran's in-service head injury to his current cervical spine disability with cervical radiculitis.  These positive opinions were provided by the Veteran's private treating physician and chiropractor.  These opinions are highly probative as the private physician and chiropractor provided detailed rationales for their conclusions and they were based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Furthermore, the opinions were persuasive as the physician and chiropractor explained that the Veteran's current cervical spine disability "not typically found in any 35-year old male unless there is a history of past trauma."  

As to the negative opinion of record, the March 2015 VA opinion that found that the Veteran's cervical spine disability is not related to his military service is afforded no probative value.  The March 2015 physician suggested that the Veteran's cervical spine disability is due to other causes than the Veteran's in-service head injury, such as his motor vehicle accident or due to his participation in martial arts.  However, although the Veteran's VA treatment records indicate that the Veteran was involved in a motor vehicle accident in 2010 and that the Veteran is a martial artist there is no evidence that the Veteran injured his neck or developed a cervical spine disability due to the motor vehicle accident or during his participation in martial arts.  In fact, the VA treatment records that noted the above events documented that the Veteran complained of headaches and dizziness, and there was no mention of neck pain following the events.

Furthermore, the March 2015 physician suggested that the Veteran's current cervical spine disability was "more recent rather than arising from service," due to the Veteran's motor vehicle accident and his because of his participation in martial artist.  However, the evidence shows that the Veteran originally filed a claim for residuals of a head injury in April 2007; thus, establishing that the Veteran had complaints of residuals of a head injury prior to the Veteran's motor vehicle accident and the VA treatment record in 2012 that noted that he is martial artist.  Moreover, during the February 2018 Board hearing, the Veteran testified that his neck pain began in 2002.  Therefore, the March 2015 opinion is speculative and based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

As to the August 2010 VA opinion, the August 2010 examiner did not provide an opinion as to whether the Veteran's current cervical spine disability was due to the Veteran's in-service head injury; but rather provided statements concerning the Veteran's headaches and his psychiatric symptoms, in which the examiner indicated that he was not the appropriate physician to render an opinion as to any psychiatric complaints.  Therefore, the August 2010 is of no probative value as to the etiology of the Veteran's cervical spine disability. 

In addition to the positive nexus opinions of record, the Board finds persuasive that the Veteran's STRs reveal that he was hit on the left side of his head and shoulder, and as noted in the June 2013 letters, the Veteran has complained of left sided neck pain and has, in addition to cervical spine disability, had episodic radicular symptoms in his left upper and lower extremities.  Thus, the evidence shows that the Veteran's current symptoms are consistent with his in-service injury, as he was injured on the left side of his head and shoulder during service and has experienced episodic radicular symptoms in his left upper and lower extremities since that time.

The evidence is thus at least evenly balanced as to whether the Veteran's current residual of head injury, specifically a cervical spine disability with radiculitis, is related to his in-service head injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residual of head injury, specifically a cervical spine disability with radiculitis, is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Acquired Psychiatric Disorder

The Veteran asserts that his acquired psychiatric disorder is due to his in-service head injury and that he has had psychiatric symptoms, such as memory loss and behavior issues since service.  See Board hearing transcript dated February 2018.  

As shown above, the Veteran's STRs show that he had a head injury while playing football during service and was diagnosed with closed head injury and post-concussion syndrome.  See STRs dated in November 1999.  Follow-up evaluation reports, noted in his STRs, dated in November 1999 and December 1999 document the Veteran's complaints of headaches, dizziness, confusion, problems with concentrating, memory loss, and increased fatigue.  

A September 2005VA addendum psychiatry consult reflects a diagnosis of anxiety and mood disorders and the VA treatment provider related it to the Veteran's in-service head injury. 

In September 2010, the Veteran was afforded a VA examination.  The examiner diagnosed anxiety depressive disorders, not otherwise specified (NOS).  The examiner stated that he was unable to provide an opinion without restoring to mere speculation as to whether the Veteran's acquired psychiatric disorder is related to the in-service head injury.  The examiner indicated that test results during the examination reflected that that the Veteran over reported psychological symptoms.  The examiner concluded that, therefore, he was unable to discern legitimate symptoms from feigned/exaggerated symptoms. 

In April 2014, the Veteran submitted medical literature that associates post-concussion syndrome and psychiatric symptoms, to include anxiety and depression. 

For the reasons below, entitlement to service connection for an acquired psychiatric disorder, namely an anxiety disorder, NOS, is warranted.  

The medical evidence of record demonstrates that the Veteran has an acquired psychiatric disorder, namely an anxiety disorder, NOS.  See VA examination report dated September 2010.  Thus, a current disability has been established.  

As to the in-service disease or injury element, the Veteran's STRs reveal that he had a head injury during service and that he was diagnosed with closed head injury and post-concussion syndrome.  See STRs dated November 1999.  Therefore, the in-service disease or injury element has been met.

As to the remaining element for service connection, the Veteran's reported psychiatric symptoms since service coupled with the evidence of record sufficiently supports a nexus between his anxiety disorder, NOS, and the Veteran's in-service head injury.  The positive evidence shows that in a September 2005 VA treatment record, the VA treatment provider diagnosed an anxiety disorder and related it to the Veteran's in-service head injury.  Furthermore, the Veteran submitted medical literature that associates his in-service injury, post-concussion syndrome, and his current psychiatric symptoms, to include anxiety.  As for the September 2010 examination, the VA examiner was unable to provide an opinion as to the etiology of the Veteran's acquired psychiatric disability.  Accordingly, there is no evidence against the Veteran's claim.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

The evidence is thus at least evenly balanced as to whether the Veteran's current anxiety disorder, NOS, is related to his in-service head injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, namely an anxiety disorder, NOS, is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

The application to reopen a claim of service connection for residuals of head injury is granted.

The application to reopen a claim of service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for residuals of head injury, specifically a cervical spine disability with radiculitis, is granted.

Entitlement to service connection for anxiety disorder, NOS, is granted.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


